Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 1 of 42




                                                                           TM

                                                                     Jan 4, 2021

                                                                             West Palm Beach
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 2 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 3 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 4 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 5 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 6 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 7 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 8 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 9 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 10 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 11 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 12 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 13 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 14 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 15 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 16 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 17 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 18 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 19 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 20 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 21 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 22 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 23 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 24 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 25 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 26 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 27 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 28 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 29 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 30 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 31 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 32 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 33 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 34 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 35 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 36 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 37 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 38 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 39 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 40 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 41 of 42
Case 9:21-mj-08001-BER Document 3 Entered on FLSD Docket 01/05/2021 Page 42 of 42
